Citation Nr: 0714953	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial rating, in excess of 30 
percent, for service connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for PTSD and 
assigned an initial 10 percent evaluation, effective February 
8, 2003.  The veteran appealed, seeking a higher initial 
rating.  Although the evaluation of the veteran's disability 
was subsequently raised, the rating remains less that the 
maximum benefit available, and thus that increase does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In May 2007, the Board granted the veteran's motion to 
advance the case on the Board's docket.

FINDING OF FACT

The veteran's PTSD is manifested by symptoms such as 
nightmares, depression, panicky feelings, irritability, fits 
of anger, and concentration difficulties, with Global 
Assessment of Functioning Scores ranging from 60 to 50.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD have 
been more nearly approximated since the inception of the 
claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a June 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for service connection and for 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that pertains 
to the claim.  The veteran was specifically advised to submit 
current evidence showing medical treatment for PTSD.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  The Board notes that the 
veteran, during the December 2003 VA contract examination, 
denied receiving psychiatric treatment since his discharge 
from service.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his multiple contentions; 
service medical records; VA medical records; private medical 
records; lay statements; and a VA contract examination 
report.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Disabilities must 
be reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
as the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence); spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A factor which may be considered in evaluating mental 
disorders is a Global Assessment of Functioning score (GAF).  
GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (citing Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores 
ranging from 51 to 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Score of 11 to 20 indicates 
that there is some danger of hurting oneself or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement), or an occasional 
failure to maintain minimal personal hygiene, or gross 
impairment in communication.  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2006).  Accordingly, a GAF score does not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.

Upon review of the evidence, the Board finds that the 
veteran's symptomatology more nearly approximates the 
criteria for an increased 50 percent evaluation.  In this 
regard, at the December 2003 VA contract examination, the 
veteran reported significant sleep problems and nightmares.  
He stated that most of the time during the day he feels 
scared and nervous, is sad, and feels depressed.  On 
examination, his mood was clearly depressed and his affect 
labile.  He reported increased irritability, fits of anger, 
concentration difficulties, and excessive fright reactions.  
He also reported panic attacks occurring out of the blue.  He 
was alert and pleasant, and his clothing was clean.  There 
was no formal thought disorder, no delusional experiences.  
His concentration and attention were considered normal for 
his age.  The veteran resides in a foreign country and the 
examiner noted he was not familiar with GAF scores, so one 
could not be assigned.

Subsequently, the veteran sought treatment during a visit to 
Florida in July 2004.  He presented to the emergency room 
complaining of anxiety and depression.  He was alert and 
oriented, cooperative and calm.  Lethality evaluation noted 
the veteran did not have severe clinical depression with 
hopelessness or helplessness, loss of rational thinking, or 
suicide thoughts.  A psychiatry consult noted the veteran had 
problems sleeping.  He stated that he was not suicidal but if 
his cancer came back he would want to kill himself.  He was 
casually dressed but slightly disheveled.  He was pleasant 
and cooperative and had good eye contact.  Speech was normal.  
Mood was described as anxious.  Affect was normal.  Thought 
process was goal directed and he denied suicidal ideation, 
homicidal ideation, and hallucinations.  Insight and judgment 
were fair.  A GAF score of 60 was assigned, which indicates 
moderate symptoms.  

A later report in July 2004 again noted complaints of 
depression, anxiety, and disrupted sleep.  His appearance was 
appropriate.  He was oriented, his speech was normal, his 
mood was depressed and his affect was congruent with mood.  
His perceptions were organized, and his thought processes and 
content were normal.  The diagnosis was chronic PTSD.  A GAF 
score of 50 was assigned, which indicates serious symptoms.

Upon consideration of the evidence, the Board finds his 
overall symptomatology more nearly approximates the criteria 
for a 50 percent rating, with panic attacks and disturbance 
of mood, and has since the inception of the claim.  38 C.F.R. 
§ 4.7.  

An evaluation in excess of 50 percent is not warranted, 
however.  Although the VA contract examination noted that 
small things can make the veteran angry and sometimes even 
violent, the veteran denied any police intervention or 
encounters with the law.  Moreover, the GAF scores assigned 
in outpatient treatment records do not suggest the veteran is 
a danger to others or frequent violence.  Thus, the veteran's 
anger outbursts do not result in occupational or social 
impairment with deficiencies in most areas to warrant a 70 
percent evaluation.  Further, the veteran has no thought 
disorder and no impairment in speech.  He has a girlfriend, 
keeps in contact with his children, and stayed with a friend 
when visiting Florida.  Thus, an inability to establish and 
maintain effective relationships is not shown.  His judgment 
was not impaired, nor is there evidence indicating difficulty 
with hygiene.  He was simply dressed and clean at the time of 
the VA contract examination, and casually dressed on 
outpatient visits, although he was slightly disheveled on his 
initial outpatient consult.  Moreover, the GAF score of 60 
was assigned at that time.  Thus, such a finding is not akin 
to neglect of personal appearance and hygiene to warrant a 
higher evaluation.  Additionally, the veteran denied suicidal 
ideation.

In summary, the preponderance of the objective evidence does 
not show the veteran's symptomatology more nearly 
approximates the criteria for an evaluation in excess of the 
50 percent evaluation being assigned.


ORDER

Entitlement to an initial 50 percent rating for PTSD is 
granted from February 8, 2003, subject to the regulations 
applicable to the payment of monetary benefits.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


